IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


H.L.J.,                                      : No. 468 MAL 2020
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
               v.                            :
                                             :
                                             :
R.G.J., JR.,                                 :
                                             :
                     Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.